DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/02/2021 following the Non-final rejection of 05/28/2021. Claims 1, 6, 12 and 20 were amended; claims 3-4, and 10-11 were cancelled. Claims 1-2, 5-9 and 12-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of 05/28/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to specification objections have been fully considered and are persuasive.  The objections of 05/28/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The objections of 05/28/2021 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 08/02/2021, with respect to claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive. 
In the prior Office Action, Examiner had made an error in marking dependent claims 4 and 11 as containing allowable subject matter. This was not found to be the case in light of further search/consideration. See prior art rejection below as well as the first four references cited in the conclusion which describe a position limiting element being clamped/sandwiched between two components. Examiner still maintains that Claim 14, and its dependents, is allowable which contains the limitation of ‘the shaft being clamped by a position limiting element, which is disposed on the sleeve and extends from the side wall towards the shaft, and a composite elastic element which is disposed on the bottom portion the sleeve’ which was the limitation referenced in the “reasons for allowance” paragraph in the previous Office Action.  Since this was an error on the part of the Examiner, this Office Action will be Non-Final. 
The Examiner would like to apologize for any inconvenience that this error may have caused for Applicant. Applicant is invited to reach out to the examiner if they believe it would be able to expedite prosecution.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7521830, herein referenced as Chen.
Regarding Claim 6, Chen recites a motor (fan motor 3 fig. 7), comprising:
a sleeve (bearing seat 110 fig. 2) comprises a base portion (see base in Examiner Figure 1) and an extending portion (see extension in Examiner Figure 1), the base portion has a side edge (see surface of 110 that contacts 114 in fig. 2) and a bottom portion (see bottom of base in Examiner Figure 1 where 116 is disposed in fig. 2) and the extending portion has a side wall (wall of 110 that interfaces bearing 112 fig. 2), wherein the bottom portion and the side wall constitute an accommodation space (side wall and bottom of bearing seat 110 shown to be an accommodation space in fig. 2), and the extending portion is connected with the base portion (see Examiner Figure 1);
a rotor (motor rotor 30 fig. 7) having a rotating shaft (120 fig. 7), wherein the rotating shaft (120 fig. 2) is disposed within the accommodation space (shown in fig. 2), and the rotating shaft has an outer wall (see outer wall of shaft 120 fig. 2), wherein an annular groove (see groove on shaft 120 adjacent 114 in fig. 2) is formed on the outer wall (see fig. 2), and the annular groove has a surface (see fig. 2); and
a position limiting element (see gasket 114 fig. 2; “gasket 114 also can be replaced by a fastening slice” col. 2 lines 66-67) disposed on the sleeve (110 fig. 2) and extended from the side wall (see fig. 2) toward the rotating shaft (120 fig. 2), wherein the position limiting element has a bottom surface (see bottom face of 114 in fig. 2), wherein the bottom surface faces toward the bottom portion (bottom face of 114 is show to face towards the bottom of 10 in fig. 2), and the bottom surface is interfaced with the surface (the bottom surface of 114 fig. 2 interfaces, i.e. interact with, the surface of the adjacent shaft groove when the shaft axial moves); and
a bearing (112 fig. 2) accommodated in the sleeve (110 fig. 2), wherein the rotating shaft (120 fig. 2) is penetrated through the bearing (112 fig. 2), the extending portion is contacted with the bearing (extension in Examiner Figure 1 is shown to be in contact with bearing 112 in fig. 2), and the position limiting element (114 fig. 2) is clamped by the side edge and the bearing (shown in fig. 2; “gasket 114 is clamped between the bearing 112 and the protrusion portion 1101 of the bearing seat 110” col. 2 lines 65-66), or by the side edge and the extending portion.

Regarding Claim 12, Chen recites the motor according to claim 6, wherein the base portion and the extending portion are integrally formed (shown in Examiner Figure 1).

Regarding Claim 13, Chen recites the motor according to claim 6, wherein the surface (see surface of shaft groove adjacent 114 in fig. 2) comprises a first surface (see top surface of shaft groove adjacent 114 in fig. 2) and a second surface (see bottom surface of shaft groove adjacent 114 in fig. 2) opposite to the first surface (top surface of shaft groove adjacent 114 fig. 2), wherein the first surface faces toward the bottom portion (see fig. 2), and the bottom surface (bottom surface of 114 fig. 2) is contacted with the second surface (see bottom surface of shaft groove adjacent gasket/fastening slice 114 in fig. 2; the bottom surface of the groove on the shaft 120 adjacent 114 would be in contact with the bottom surface of 114 contacts the shaft 120 when shaft shifts axially during its function of being a fastening slice; i.e. the fastening of the shaft 120).

    PNG
    media_image1.png
    832
    845
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 from Chen

Claim Rejections - 35 USC § 103
Claims 1, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (as applied above to claim 6) in view of US 7182517, herein referenced as Liu.
Regarding Claim 1, Chen recites a fan (see fig. 7), comprising:
a base (110 fig. 7);
a motor (fan motor 3 fig. 7), comprising:
a sleeve (bearing seat 110 fig. 2) disposed on the base (shown in fig. 7), wherein the sleeve (110 fig. 2) comprises a base portion (see base in Examiner Figure 1) and an extending portion (see extension in Examiner Figure 1), the base portion has a side edge (see surface of 110 that contacts 114 in fig. 2) and a bottom portion (see bottom of base in Examiner Figure 1 where 116 is disposed in fig. 2), the extending portion has a side wall (wall of 110 that interfaces bearing 112 fig. 2), and the bottom portion and the side wall constitute an accommodation space (side wall and bottom of bearing seat 110 shown to be an accommodation space in fig. 2), and the extending portion is connected with the base portion (see Examiner Figure 1);
a rotor (motor rotor 30 fig. 7) having a rotating shaft (120 fig. 7), wherein the rotating shaft (120 fig. 2) is disposed within the accommodation space (shown in fig. 2), and the rotating shaft (120 fig. 2) has an outer wall (see outer wall of shaft 120 in fig. 2), wherein an annular groove (see groove of shaft adjacent 114 in fig. 2) is formed on the outer wall (shown in fig. 2), and the annular groove has a surface (shown in fig. 2);
a position limiting element (see gasket 114 fig. 2; “gasket 114 also can be replaced by a fastening slice” col. 2 lines 66-67) disposed on the sleeve (110 fig. 2) and extended from the side wall (see fig. 2) toward the rotating shaft (120 fig. 2), wherein the position limiting element (114 fig. 2) has a bottom surface(see bottom surface of 114 fig. 2) , wherein the bottom surface faces toward the bottom portion (bottom surface of 114 is shown to face the bottom of bearing seat 110 in fig. 2), and the bottom surface is interfaced with the surface (the bottom surface of 114 fig. 2 interfaces with, i.e. interact with, the surface of the adjacent shaft groove when the shaft axial moves); 
a bearing (112 fig. 2) accommodated in the sleeve (110 fig. 2), wherein the rotating shaft (120 fig. 2) is penetrated through the bearing (112 fig. 2), the extending portion is contacted with the bearing (extension is shown to be in contact with bearing , and the position limiting element (114 fig. 2) is clamped by the side edge and the bearing (shown in fig. 2; “gasket 114 is clamped between the bearing 112 and the protrusion portion 1101 of the bearing seat 110” col. 2 lines 65-66), or by the side edge and the extending portion; and 
an impeller (fan rotor 30 fig. 7) connected with a second end (top end of shaft 120 in fig. 7) of the rotating shaft, wherein the first end and the second end are located at different ends (see bottom end and top end of shaft 120 in fig. 7) of the rotating shaft (120 fig. 7).
However, Chen fails to anticipate a composite elastic element disposed on the bottom portion and abutted against a first end of the rotating shaft.
Chen and Liu are analogous art in that both relate to the field of endeavor fan motors.
Liu teaches of a composite elastic element (see shock retard piece 75 and wearable element 66 in fig. 11; “shock retard piece 75 is made of such as foam, emulsion or silicon jelly to elastically support the shaft 23 and reduces vibration and swaying of the shaft 23” col. 4 lines 51-55) disposed on the bottom portion and abutting against a first end of the rotating shaft (75 and 66 is shown to be on the bottom portion and abutting against the end of the shaft in fig. 11). Liu teaches that this shock retard piece “reduces vibration and swaying of the shaft” in col. 4 lines 51-55 and that the wearable element 66 “is disposed on top of the shock retard piece to contact with the inner end 231 of the shaft 23 for decreasing friction force during rotating’ in col. 4 lines 38-41.


Regarding Claim 5, the combination of Chen and Liu comprises the fan according to claim 1, wherein the surface (see surface of shaft groove adjacent 114 in fig. 2) comprises a first surface (see top surface of shaft groove adjacent 114 in fig. 2) and a second surface (see bottom surface of shaft groove adjacent 114 in fig. 2) opposite to the first surface (top surface of shaft groove adjacent 114 fig. 2), wherein the first surface faces toward the bottom portion (see fig. 2), and the bottom surface is contacted with the second surface (see bottom surface of shaft groove adjacent gasket/fastening slice 114 in fig. 2; the bottom surface of the groove on the shaft 120 adjacent 114 would be in contact with the bottom surface of 114 contacts the shaft 120 when shaft shifts axially during its function of being a fastening slice; i.e. the fastening of the shaft 120).
	
Regarding Claim 7, Chen recites the motor according to claim 6 but fails to anticipate said motor further comprising a composite elastic element, wherein the composite elastic element is disposed on the bottom portion and abutted against a first end of the rotating shaft.
Chen and Liu are analogous art in that both relate to the field of endeavor fan motors.
Liu teaches of a composite elastic element (see shock retard piece 75 and wearable element 66 in fig. 11; “shock retard piece 75 is made of such as foam, emulsion or silicon jelly to elastically support the shaft 23 and reduces vibration and swaying of the shaft 23” col. 4 lines 51-55.), wherein the composite elastic element is disposed on the bottom portion (shown in fig. 11) and abutted against a first end of the rotating shaft (shown in fig. 10). Liu teaches that this shock retard piece “reduces vibration and swaying of the shaft” in col. 4 lines 51-55 and that the wearable element 66 “is disposed on top of the shock retard piece to contact with the inner end 231 of the shaft 23 for decreasing friction force during rotating’ in col. 4 lines 38-41.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have substituted the wear-resistant slice 116 of Chen with the wearable pad 66 and the shock retard piece 75 from Liu so as to ‘reduce vibrations of the shaft’ as taught by Liu.

Claims 2, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen and Liu as applied to claims 1 and 7 above, and further in view of NPL Silicone Rubber.
Regarding Claim 2, the combination of Chen and Liu comprises the fan according to claim 1, wherein the composite elastic element (see 75 and 66 in fig. 11 of Liu, as used to modify Chen) is a [rubber element] (col. 4 lines 51-55 of Liu, as used to modify Chen above, recites that the shock retard piece 75 may be ‘silicon jelly’ which is a form of synthetic rubber that is elastic), wherein a side surface of the [rubber element] (see top side surface of 75 fig. 11 of Liu, as used to modify Chen) is integrally formed with a wear-resistant structure (see wearable element 66 fig. 11 of Liu, as used to modify Chen) is integrally formed with a wear-resistant structure (66 fig. 11 of Liu, as used to modify Chen), and the wear-resistant structure is contacted with the first end (66 is shown to be in contact with bottom end of shaft in fig. 11 of Liu, as used to modify Chen).
	However, the combination of Chen and Liu fails to teach where the [rubber element] is a composite rubber element.
NPL Silicone Rubber is considered analogous art since it relates to the field of composite rubbers. 
	NPL Silicone Rubber teaches that silicone rubber “may contain fillers to improve properties” in the first paragraph. 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the silicon jelly in the combination of Chen and Liu, with the addition of fillers as described by NPL Silicone rubber, so as to “improve properties or reduce cost as taught by NPL Silicone Rubber. The addition of fillers would render the material a composite material.

Regarding Claim 8, the combination of Chen and Liu comprises the motor according to claim 7, wherein the composite elastic element is a [rubber element] (col. 4 lines 51-55 of Liu, as used to modify Chen above, recites that the shock retard piece 75 may be ‘silicon jelly’ which is a form of synthetic rubber that is elastic), wherein a side surface of the [rubber element] (see top side surface of 75 fig. 11 of Liu, as used to modify Chen) is integrally formed with a wear-resistant structure (see wearable element , and the wear-resistant structure is contacted with the first end (wearable element 66 is shown to be in contact with end of shaft in fig. 11 of Liu, as used to modify Chen).
	However, the combination of Chen and Liu fails to teach where the [rubber element] is a composite rubber element.
NPL Silicone Rubber is considered analogous art since it relates to the field of composite rubbers. 
	NPL Silicone Rubber teaches that silicone rubber “may contain fillers to improve properties” in the first paragraph. 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the silicon jelly in the combination of Chen and Liu, with the addition of fillers as described by NPL Silicone rubber, so as to “improve properties or reduce cost as taught by NPL Silicone Rubber. The addition of fillers would render the material a composite material.

Regarding Claim 9, the combination of Chen and Liu comprises the motor according to claim 7, but fails to explicitly describe wherein a Shore A hardness of the composite elastic element is 70 to 90 degrees. Liu, as used to modify Chen, does provide “silicone jelly” in col 4 lines 51-55 as a possible material of shock retard piece 75 in fig. 11 of Liu).
NPL Silicone Rubber teaches that “silicone rubber is available in a range or hardness levels, expressed as shore A or IRHD between 10 and 100” on page 4, 2nd paragraph of “Special Grades”. 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”; see MPEP 2144.07 “Art Recognized Suitability for an Intended Purpose”.

Allowable Subject Matter
Claims 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14 and its dependents, no prior art was found which disclosed a fan/motor with the shaft being clamped by a position limiting element, which is disposed on the sleeve and extends from the side wall toward the shaft, and a composite elastic element, which is disposed on the bottom portion of the sleeve. Prior art was found which restricted an end of a shaft between a composite elastic element and a position limiting element (see US 2007/0152525, US 7291952, US 2009/0261692) but none .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0261692 – para. 38 discuses that the retaining ring 51 is sandwiched between the bearing and a base component in a fan assembly.
US 2007/0013247 – discloses in para. 16 that locking washer 40 is sandwiched between the bottom end of the bearing 30 and the central tub 12 in a fan assembly. 
US 2008/0063527 – discloses in para. 20 that the second locking ring 70 is sandwiched between the bottom of the bearing 40 and the steps 620 of the protruding blocks 62 of the sealing lid 60 of a fan assembly. 
US 6897586 – discloses that a fan wherein the base portion 141 of the sleeve 14 presses the retainer 52 against the stepped portion 25 of a fan assembly.
US 3786290 – discloses an electric motor fan having a composite elastic piece made up of a plate shaped insert 30 that is made of Teflon and an elastically yieldable porous plate shaped insert 31 which can be saturated with lubricant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745